Title: From Benjamin Franklin to Woestyn frères, 17 May 1779
From: Franklin, Benjamin
To: Woestyn frères


Gentlemen
Passy May 17. 1779.
Before the Rect. of your last favour of the 11 Inst. I had assured M. Le Roy who wrote me on the same subject that tho’ I could not take a Part in your Ship I was very Sensible of the Honour you proposed to do me by giving her my Name, and therefore should make no objection to it. But since you desire my Consent in Writing, I hereby give it; wishing most sincerly to her and her Owners all the success that can be imagined. I have the honour to be, Gentlemen your most obedient
Mrs. Woestyn, Neg. Dunkerque
